                          UNITED STATES   DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


OPTUM,     INC. and OPTUM SERVICES,
INC. ,
         Plaintiffs,

              V .                                C.A.   No.   19-10101-MLW


DAVID WILLIAM SMITH,
         Defendant.



                               MEMORANDUM AND ORDER


    WOLF,    D.J.                                             February 11, 2019



         After hearings on January 30 and 31, 2019,            for the reasons

explained in a February 5, 2019 Memorandum and Order (Docket No.

48), the court found that it had the authority before compelling

arbitration to decide plaintiffs' Optum, Inc. and Optum Services,

Inc.'s ("Optum") motion for a temporary restraining order ("TRO").

If granted,         the   TRO would prohibit     Optum's      former        employee,
defendant David Smith, from working for up to 28 days, see Fed. R.

Civ. P. 65(b) (2), at a recently established company known as "ABC,"

to protect Optum's trade secrets until an arbitrator could be
selected      and     assume   responsibility   for   deciding        the    parties'

dispute.

         On January 30, 2019, after hearing argument on the issue, the
court stated that it had the authority to decide the motion for a

TRO      before     compelling   arbitration.   Therefore,       it     then    heard
argument on the merits of Optum's request for a TRO.
     Following the parties' arguments, the court stated that it

was considering hearing testimony because it was uncertain how it

would decide the motion based on the conflicting affidavits. See

Jan. 30, 2019 Tr.     (Docket No. 50) at 90-92   (citing Blackwelder

Furniture Co. of Statesville v. Seiliq Mfg. Co., 550 F.2d 189, 192

n.6 (4th Cir. 1977) and Semmes Motors, Inc. v. Ford Motor Co., 429

F.2d 1197, 1204 (2d Cir. 1970)). The court also expressed some of

the reasons for its uncertainty and noted that if it decided the

motion for a TRO without hearing testimony one party would be

"disappointed" by the decision. Id. at 92. Counsel for Smith then
urged the court to allow Smith to testify.         at 95.^ The court
proceeded to hear testimony on January 30 and 31, 2019 from Smith
and three other witnesses. It considered the evidence complete and

intended to hear argument from counsel concerning the merits of

Optum's motion for a TRO.

     However, despite the fact that no order had been entered, on

January 30, 2019, Smith filed a notice of appeal of the court's
statement that it had the authority to decide the motion for a TRO

before compelling arbitration. Later that day. Smith filed a motion
to stay pending appeal, arguing that the notice of appeal divested



1 Smith's counsel stated "After hearing Your Honor and thinking
about the bigger picture, I urge you to put Mr. Smith on the stand
now because that's important. This has been a public proceeding
thus far, and I want him to be able to take the stand.      Jan. 30,
2019 Tr.   at   95.
this court of jurisdiction. The parties agreed, however, that it

would be appropriate for the court to hear additional testimony on

January 31,    2019,   as the Chief Operating Officer of ABC,   John

Stoddard, was on his way to Boston to testify then.

     On February 1, 2019, Optum filed its opposition to the motion

to stay. It argued that a stay was not required and that it would
be irreparably harmed during the pendency of Smith's appeal if the
court exercised its discretion to grant a   stay.

     As indicated earlier, on February 5, 2019, the court issued

a Memorandum further explaining why it had the authority to decide

the motion for a TRO before compelling arbitration. See Docket No.

48. Accordingly, it denied Smith's motion to compel arbitration
immediately.   Id.

     On February 5, 2019, the court issued a second Memorandum and
Order concerning Smith's motion to stay pending appeal. See Docket
No. 49 (the "Stay Decision"). It recognized that there was, as of
that date, an order. Docket No. 48, that Smith then had a right to
appeal pursuant to 9 U.S.C. § 16(a). I^. at 3. The court went on
to explain why it was uncertain whether it had the authority to
deny Smith's motion for a stay.           at 3-8. In view of that
uncertainty, the court concluded that it "was most appropriate to
grant Smith's request for a stay without addressing the merits of
the request, and to provide Optum the opportunity to ask the First
Circuit to decide ^            novo whether the stay should be continued or

lifted."    JA,   at   8.


     On February 1, 2019, Optum filed in this court a Motion for

an Injunction Pending Appeal and/or an Indicative Ruling on the

Pending Motion for a Temporary Restraining Order. On February 8,

2019, Smith filed his opposition to that motion. At 6:21 p.m. on

February 8, 2019, Optum filed a motion for leave to file a reply

to Smith's opposition, attaching its Reply to the motion.2
     Optum in part requests an "indicative ruling" pursuant to

Federal    Rule    of       Civil   Procedure   62.1(a)   and   its   counterpart.

Federal    Rule    of Appellate         Procedure   12.1(a).     Rule   62.1(a)(3)

states    that:


             If a timely motion is made for relief that the
             court lacks authority to grant because of an
             appeal that has been docketed and is pending,
             the court may . . . state either that it would
             grant the motion if the court of appeals
             remands for that purpose or that the motion
             raises a        substantial issue.

The 2009 Advisory Committee Notes to Rule 62.1 state that it

applies to "any motion that the district court cannot grant because
of a pending appeal." As the term "may" communicates, the court




2 The court notes for the parties' future reference that
submissions made after 6:00 p.m. are deemed filed the next day.
See Rule 5.4(d) of the Local Rules of the United States District
Court for the District of Massachusetts. In any event, Optum's
request to file a reply is being allowed.
has    the   discretion,    but    not    the   obligation,        to    provide     an

indicative ruling when the Rule applies.^

        As explained earlier, this court allowed Smith's motion for

a stay because it is unclear whether the First Circuit would find

that his appeal divested it of jurisdiction to decide Optum's

motion for a TRO, and it is most appropriate to permit the First

Circuit      to   decide   de   novo     whether   a   stay   is        necessary    or

appropriate. See Docket No. 49 at 8. As this court essentially
assumed, without finding, that it lacked jurisdiction in granting

a     stay pending appeal,        it is appropriate to assume the                   same

concerning Optum's Rule 62.1 motion and to find, therefore, that

the Rule now applies. In the hope that it will be helpful to the

First Circuit when it considers Optum's forthcoming motion to lift

the stay pending appeal, the court is exercising its discretion to
provide the following indicative ruling.




3 The Advisory Committee Notes indicate that Rule 62.1 codified
the practice of most courts when a party made a Federal Rule of
Civil Rule 60(b) motion to vacate a judgment that had already been
appealed. However, Rule 62.1 is not limited to such situations.
More specifically, the Advisory Committee Notes state that [t]his
new rule adopts for any motion that the district court cannot grant
because of a pending appeal the practice that most courts follow
when a party makes a Rule 60(b) motion to vacate a judgment that
is pending on appeal." See 2009 Advisory Committee Notes to Rule
62.1 (emphasis added). The Notes further explain that this clear
procedure is helpful whenever relief is sought from an order that
the court cannot reconsider because the order is the subject of a
pending appeal." Id. (emphasis added).
     Optum's original motion for a TRO raises a substantial issue.

The court preferred not to make the factual findings necessary to

decide   Optum's   motion   for   a   TRO   based        on     the   conflicting

affidavits. Therefore, it heard testimony from four witnesses and

considered the evidence complete on January 31, 2019, with regard

to the relevant facts as of that date. As indicated earlier, the

court believed it would be helpful to hear argument on Optum's

motion for a TRO before deciding it.

     This court has familiarity with the record that the First

Circuit would require       time to   acquire.      It        also has   insights

provided by the opportunity to observe the witnesses which it would
employ, if it had jurisdiction, in deciding issues of credibility
concerning the related issues of whether the stay should be
extended or Optum's motion for a TRO should be granted. However,


^ Smith argues that Rule 62.1 only allows an indicative ruling when
the "trial court's ruling might cause the appellate court to remand
rather than to pursue the appeal." See Docket No. 63 at 5. In
effect. Smith argues that because the issue on appeal — whether
an arbitrator must decide if the court has the authority to issue
3 -PP^O — differs from the matter upon which Optum seeks an
indicative ruling — whether a TRO should issue                    Rule 62.1 does
not apply. However, Federal Rule of Appellate Procedure 12.1
evidently contemplates the possibility that the matter on appeal
may not be the same as that for which an indicative ruling is
issued. The Rule provides that after an indicative ruling has been
issued, "the court of appeals may remand for further proceedings
but retains jurisdiction unless it expressly dismisses—the
appeal." See Fed. R. App. P. 12.1(b)          (emphasis added). Optum's
contention is also inconsistent with the Advisory Committee Notes,
which state that the Rule applies to "any motion that the district
court cannot grant because of a pending appeal." See 2009 Advisory
Committee Notes to Rule 62.1 (emphasis added).
this court has not yet decided whether it would grant the TRO Optum

requests.

        If the stay is lifted soon, the court will hear oral argument

and strive to decide Optum's motion for a TRO promptly. If much

time passes before the case is returned to this court for a

decision concerning the TRO, it may be necessary to hear additional

testimony. As of January 31, 2019, Smith had only been working for

ABC for about two weeks. Circumstances may change materially over

time    because        the    longer    he   works    for   ABC,     the    greater    the

possibility that he will,               as Optum alleges,          improperly use or

disclose what Optum claims is its confidential information.

        Optum also argues that, pursuant to Federal Rule of Civil

Procedure 62(d),             this court now has the authority to enter an

injunction prohibiting Smith from working                        for ABC,      and     from
disclosing        or    using    Optum's     confidential       information pending
appeal. Rule 62(d) applies to appeals of an "interlocutory order
or     final     judgment that         grants,     continues,      modifies,    refuses,

dissolves, or refuses to dissolve or modify an injunction . . . .

The court has not decided or issued an order concerning Optum's

motion     for    a    TRO.     Therefore,       unless   the   court      otherwise    has

jurisdiction. Rule 62(d) may not permit it to issue the injunctive
relief pending appeal that Optum requests.

        In its Reply, Optum cites several cases for the proposition

that a denial of a motion to compel arbitration is a form of an
injunction for the purpose of Rule 62(d) . This argument is,                      in

effect, a request that the court reconsider its decision that it

may not have jurisdiction to decide the merits of Optum's TRO

pending appeal, and to allow the First Circuit to decide whether

the stay should be lifted to permit this court to decide Optum's

motion for a TRO.      See Docket No.         49.    Optum relies primarily on

Desktop Images, Inc. v. Ames,              930 F. Supp. 1450, 1451 (D. Colo.

1996), in which the district court deemed the denial of a motion

to compel arbitration to be subject to Rule 62(d) (which was then

Rule 62(c)). Desktop was decided before the Tenth Circuit in 2005

decided   that    an   appeal     of   a    denial    of    a   motion   to   compel

arbitration      divests   the    district      court      of   jurisdiction.    See

McCauley v. Halliburton Energy Servs. Inc., 413 F.3d 1158, 1160-

62 (10th Cir. 2005) . In any event. Desktop and the other cases

Optum cites, do not persuade the court that it should alter the
analysis, reasoning, or conclusions in the February 5, 2019 Stay
Decision. See Docket No.         49 at 3-8.

     Moreover, Rule 62(d) states that a district court "may                     issue

an injunction pending appeal. As explained earlier, the court has
not yet decided whether the injunctive relief Optum requests is
justified. Therefore, even if Rule 62(d) is applicable, the court
v7ould not exercise its discretion to issue an injunction because

it has not had the opportunity to hear oral argument.
      Finally,   Optum contends   that the   court   has   the   "inherent

authority" to issue an injunction pending appeal. For the reasons

explained in the February 5, 2019 Stay Decision (Docket No. 49) at

6-9, this contention is not correct.

       In view of the foregoing, it is hereby ORDERED that:

       1.     Optum's unopposed motion to file a reply (Docket No.

66)   is ALLOWED.

       2.    Optum's Motion for an Injunction Pending Appeal (Docket

No. 57)     is ALLOWED with regard to the request for an indicative

ruling and otherwise DENIED.




                                      UNITED ST
                                             STATES DISTRICT JUDGE
